DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on the following dates are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner: 12/02/2021.

Response to Arguments
4.	Applicant's arguments, filed November 19, 2021, with respect to the 103 rejection have been fully considered and are persuasive.
Applicant argues, the prior art fails to disclose, at least, "displaying a magnified portion of a computer-generated reality (CGR) environment corresponding to a magnified view from a first position and an unmagnified portion of the CGR environment corresponding to an unmagnified view from the first position; receiving an input; and in response to receiving the input: displaying a magnified portion of the CGR environment corresponding to a magnified view from a second position, wherein the magnified portion of the CGR environment corresponding to the magnified view from the second position has a magnification less than a magnification of the magnified portion of the CGR environment corresponding to the magnified view from the first position, and wherein the magnified portion of the CGR environment corresponding to the magnified view 
In reply, the Examiner agrees.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-20 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Glazier et al. (US-2017/0160815-A1), teaches displaying a magnified portion of a computer-generated reality (CGR) environment corresponding to a magnified view from a first position and an unmagnified portion of the CGR environment corresponding to an unmagnified view from the first position (Fig. 4C; ¶0024-0025; ¶0027); receiving an input (¶0004; Fig. 4A and ¶0025-0026; ¶0030); and  in response to receiving the input (¶0004; ¶0040): displaying a 
Kao et al. (US-2016/0353012-A1), teaches the magnified portion of the CGR environment from the second position has a field of view greater than a field of view of the magnified portion of the CGR environment from the first position (Figs. 3A-3C; ¶0027-0030). 

Found references:  
Deliz Centeno et al. (US-2021/0232288-A1), teaches techniques for moving about a computer simulated reality (CSR) setting are disclosed. An example technique includes displaying a current view of the CSR setting, the current view depicting a current location of the CSR setting from a first perspective M corresponding to a first determined direction (Abstract).
Schulz et al. (US-7,889,212-B2), teaches magnifying visual information using a center-based loupe teaches magnifying selected portions of visual information on a screen is provided. 
Middleton et al. (US-2017/0308990-A1), teaches synthesis of transformed image views teaches simulating a change in focal length that results in a zoom effect for the image background while maintaining the size and position of the people in the foreground (Fig.3 and ¶0023).
Moon et al. (US-2018/0246565-A1), teaches mobile terminal and method for controlling the same teaches a size of the second screen can be magnified or reduced (¶0132). The size of the second screen can be magnified or reduced according to a distance between the external controller and the HMD (¶0142).
Kauffmann et al. (US-2016/0350972-A1), teaches detecting a first movement of a user immersed in the VR space towards the at least one object included in the VR space, and performing the associated action in the VR space based on detecting the first movement (Abstract).
When considering Claim 1 as a whole, however, the combination of prior art fails to disclose, at least, "displaying a magnified portion of a computer-generated reality (CGR) environment corresponding to a magnified view from a first position and an unmagnified portion of the CGR environment corresponding to an unmagnified view from the first position; receiving an input; and in response to receiving the input: displaying a magnified portion of the CGR environment corresponding to a magnified view from a second position, wherein the magnified portion of the CGR environment corresponding to the magnified view from the second position has a magnification less than a magnification of the magnified portion of the CGR environment corresponding to the magnified view from the first position, and wherein the magnified portion of the CGR environment corresponding to the magnified view from the second position has a field after displaying the magnified portion of the CGR environment corresponding to the magnified view from the second position, displaying a first unmagnified portion of the CGR environment corresponding to an unmagnified view from a third position, wherein the first unmagnified portion of the CGR environment corresponding to the unmagnified view from the third position has a field of view greater than the field of view of the magnified portion of the CGR environment corresponding to the magnified view from the second position; and after displaying the first unmagnified portion of the CGR environment corresponding to the unmagnified view from the third position, displaying a second unmagnified portion of the CGR environment corresponding to the unmagnified view from the third position, wherein the second unmagnified portion of the CGR environment corresponding to the unmagnified view from the third position has a field of view greater than the field of view of the first unmagnified portion of the CGR environment corresponding to the unmagnified view from the third position." as recited by amended independent claim 1 (emphasis added) as described in the specification at least at paragraphs [0039], [0050], and [0056]-[0058].
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 12 and 20 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619